833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward N. LAWRENCE, Plaintiff-Appellant,v.U.S. ARMY TANK-AUTOMOTIVE COMMAND, Doug Newberry,Defendants-Appellees.
No. 87-1762.
United States Court of Appeals, Sixth Circuit.
Nov. 24, 1987.

ORDER
Before KRUPANSKY and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
The plaintiff moves for counsel on appeal from the district court's judgment dismissing this employment discrimination case.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The defendants discharged the plaintiff from his employment with the Army.  The plaintiff engaged in extensive litigation concerning the discharge before the Merit Systems Protection Board, the Court of Claims, and the district court.  In the present case, the district court held that the doctrine of res judicata barred the action.  We agree with the conclusion of the district court for the reasons stated in its opinion.


3
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.